Proceeding to disqualify the respondent from representing the County of Suffolk in a matter currently pending before the New York State Public Employment Relations Board. Motion by the respondent to dismiss the *593proceeding on the ground that this Court lacks jurisdiction to entertain the proceeding.
Ordered that the motion to dismiss the proceeding is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction (see CPLR 7804 [b]; 506 [b]) to entertain this proceeding. Crane, J.E, Krausman, Spolzino and Skelos, JJ., concur.